Citation Nr: 0914378	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
gastritis/peptic ulcer disease.

2.  Entitlement to service connection for gastritis/peptic 
ulcer disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


The issues of entitlement to service connection for 
gastritis/peptic ulcer, back disorder, and neck disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service 
connection for gastritis/peptic ulcer was denied in May 2002.  
Notice was provided that same month.  The Veteran failed to 
perfect an appeal and the decision became final.

2.  The evidence received since the May 2002 rating decision 
is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for gastritis/peptic ulcer disease.

3.  The Veteran is service-connected for bilateral hearing 
loss based on his exposure to acoustic trauma in service.

4.  The Veteran currently suffers from tinnitus and there is 
a reasonable basis for attributing such disability to 
acoustic trauma during active service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
gastritis/peptic ulcer disease has been received.  
38 U.S.C.A. §§ 1110, 1154, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  The Veteran has tinnitus that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran served on active duty from September 1966 to 
September 1968.  He served in combat in Vietnam.  His DD 214 
reflects that he earned a Combat Infantryman Badge (CIB) for 
his service.  He was also awarded a Bronze Star Medal 
although the DD 214 did not list whether this was for valor 
or meritorious achievement.  He contends that he suffered 
from gastrointestinal (GI) problems while in service, 
particularly Vietnam.  He further contends that he has 
continued to suffer from GI-related problems ever since 
service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the Veteran originally submitted a claim 
for an undescribed disorder in September 1968.  The word 
"stomach" was listed on the claim form and lined out and 
the term "midsection" in 1967 was included instead.

The RO denied service connection for an undefined stomach 
disorder in September 1968.  The rating decision cited to 
several service treatment record (STR) entries in denying the 
claim.  Notice was provided in October 1968.

The Veteran submitted a second claim on a VA Form 21-526, 
Veteran's Application for Compensation or Pension, that was 
received in October 1968.  He again sought service connection 
for an undefined stomach condition.  He referenced having 
received treatment in Vietnam in 1967.

The Veteran submitted a statement in November 1968.  He noted 
that there were no STRs for his service in Vietnam because 
they were destroyed by a rocket strike on his base at Cu Chi 
in February 1968.

The RO contacted the National Personnel Records (NPRC) for 
additional records in December 1968.  A negative reply was 
received in March 1969.

There is no indication in the claims folder that the 
Veteran's claim from October 1968 was adjudicated.  However, 
any unadjudicated claim for a GI-related disorder was 
addressed by the RO in its later adjudication of the 
Veteran's claim from May 2002.  See Ingram v. Nicholson, 21 
Vet. App. 232, 241 (2007) (A pending claim can be addressed 
when a subsequent claim for the same disability is explicitly 
adjudicated).

The Veteran sought service connection for gastritis by way of 
a claim received in January 2002.  His claim was denied in 
May 2002.  Notice of the rating action was provided that same 
month.  He did not perfect a timely appeal and that decision 
became final.  See 38 U.S.C.A. § 7105(West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).  As a result, service 
connection for gastritis/peptic ulcer may now be considered 
on the merits only if new and material evidence has been 
received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the May 2002 rating 
decision consisted of the Veteran's STRs, his claim for 
benefits, VA dental examination reports, and private 
treatment records from P. N. Styne, M.D.  The STRs contained 
an entry that the Veteran's records were destroyed by fire 
during a hostile rocket and mortar attack on February 2, 
1968.  There were STRs dated from April to September 1968.  

The STRs show that the Veteran was seen for a complaint of 
abdominal pain on July 15, 1968.  He gave a history of on and 
off pain for the last 2-3 years.  He was given a consult to 
the medicine clinic that same month.  A gall bladder series 
was interpreted as normal.  The consult noted that the 
Veteran had cramping abdominal pain that was unchanged by 
sedatives or antacids.  Physical examination was negative and 
no impression/diagnosis was provided.  The Veteran did not 
complain of any abdominal problems on his Report of Medical 
History that was completed at the time of his separation 
physical examination in July 1968.  No findings were noted on 
the actual physical examination.

The VA dental examinations provided no pertinent evidence.

Private treatment records, for the period from August 1997 to 
February 2002, from Dr. Styne were received.  An entry from 
August 1997 noted a history of the Veteran having had a 
subtotal gastrectomy in 1979.  The reason for the surgery was 
recurrent GI bleed however the specific diagnosis for the 
stomach was said to be unclear.  The assessment at that time 
was upper GI symptoms most consistent with small gastric 
pouch, rule out anastomotic stricture and rule out recurrent 
ulcer disease.  He was said to be asymptomatic in July 1999, 
and to have intermittent nausea and vomiting associated with 
previous gastric surgery in October 1999.  An entry from 
February 2002 said the Veteran had a history of peptic ulcer 
disease that dated back to his time in service with multiple 
GI bleeds and subsequent surgery in 1978 because of the 
recurrent bleeds.

The RO denied the claim on the basis that no new and material 
evidence had been received since the claim in 1968.  The 
rating decision noted that the history cited by Dr. Styne was 
reported by the Veteran and not supported by medical evidence 
of record.  

The Veteran submitted a request to reopen his claim in March 
2004.  He said he wanted to reopen his previously denied 
claim and would submit new and material evidence under 
separate cover.  The evidence associated with the claims 
folder subsequent to the May 2002 rating decision includes VA 
treatment records for the period from January 2002 to 
February 2002, duplicate records from Dr. Styne, records from 
A. Rego, M.D., for the period from October 1995 to March 
2004, records from C. B. Dubbin, M.D., for February 2004 and 
June 2004, a VA audiology examination report dated in 
September 2004, letters from A. R. Varraux, M.D., dated in 
January 2005, and statements from the Veteran.

All of the evidence is new, with the exception of the records 
from Dr. Styne, in that it was not of record before.  The VA 
records consist of an Agent Orange review and one outpatient 
visit.  The Veteran listed having a stomach ulcer in service 
and treatment for an ulcer after service in 1973 and 1978.

The only material evidence of record is a letter from Dr. 
Varraux wherein he discussed the Veteran's GI status.  He 
said the Veteran originally received treatment for GI 
complaints in basic training and began receiving treatment 
from that time.  He noted that those records had been 
destroyed in Vietnam.  He then referred to the STR entries 
from July 1968 that addressed additional complaints of 
abdominal cramping.  He reported that the Veteran was seen at 
a VA clinic in 1968 in St. Petersburg, and Jacksonville, 
Florida, but no upper GI series was done.  He said the 
Veteran had his first GI bleed in 1972 and several others 
after that.  The Veteran had surgery in 1978 to treat his 
bleeding and dumping syndrome.  Dr. Varraux opined that, 
after reviewing the STRs, it was as likely as not that the 
Veteran began with ulcer disease soon after entering the 
military and the symptoms had continued to the present.  

Dr. Varraux's letter is new and material evidence.  It goes 
to an unestablished fact of relating current symptoms to the 
Veteran's military service.  Although no rationale for the 
opinion was provided, the Board must accept the opinion as it 
is under Justus.  

The Veteran has submitted new and material evidence and his 
claim for service connection for gastritis/peptic ulcer is 
reopened.




II. Service Connection for Tinnitus

The Veteran submitted an audiological evaluation from a 
private physician, Dr. Dubbin, that was dated in June 2004.  
He reported that the Veteran had significant noise exposure 
while serving in the military.  He also said that the Veteran 
had a history of hearing loss and tinnitus.  Dr. Dubbin 
opined that it was at least as likely as not, or at least 
possible that the Veteran's hearing loss and tinnitus were 
secondary to noise exposure from service.

The Veteran was afforded a VA audiology examination in 
September 2004.  The examiner noted a history of noise 
exposure from gunfire and explosions during service.  In 
regard to tinnitus, the examiner said the Veteran reported 
its onset about 10 years earlier.  The examiner noted that 
the Veteran separated from service in 1968.  He then opined 
that it was more likely than not that the Veteran's tinnitus 
was not the result of noise trauma in service.  The examiner 
went on to relate the Veteran's bilateral hearing loss to 
noise exposure during service.  

The Veteran was granted service connection for his bilateral 
hearing loss but denied service connection for his tinnitus.  
The basis for the denial of tinnitus was the 10-year history 
of onset.  

The Veteran expressed his disagreement with the denial in 
December 2004.  He explained that he reported to the examiner 
that his tinnitus had progressed to the point where it was a 
constant distraction in the last 10 years.  He said he had 
had the disorder since service.  

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
In the instant case, the Board has noted that the Veteran's 
1968 separation examination reflected a hearing loss in the 
right ear.  Tinnitus was not mentioned then and not claimed 
for years after service. 

However, the Veteran can provide competent lay evidence of 
ringing in his ears, tinnitus, during service and in the 
years after.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); see also Buchanan v. Nicholson, 451 F.3d. 1331. (Fed. 
Cir. 2006).  Moreover, his exposure to acoustic trauma during 
active duty is established by the evidence of record and 
accepted as the basis to establish service connection for 
hearing loss.

In view of the totality of the evidence, including: the 
Veteran's credible accounts of noise exposure during service 
from his combat service and his experiencing ringing in his 
ears over the years, his service connection for hearing loss 
based on that exposure, and the absence of evidence of any 
other etiology which could have resulted in his current 
tinnitus disability, the competing opinions from Dr. Dubbin 
and the VA examiner, and the Veteran's explanation on the 
duration of his tinnitus, the Board finds that it is at least 
as likely as not that tinnitus was incurred in active 
service.  Resolving reasonable doubt in the veteran's favor, 
the Board concludes that service connection is warranted. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  In this case, the Board is granting in full the 
benefit sought on appeal in regard to the tinnitus issue.  
The issue regarding service connection for gastritis/peptic 
ulcer is being remanded for additional development.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for gastritis/peptic 
ulcer, to this extent, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

As noted, the Veteran had combat service in Vietnam.  He 
served as a light infantryman and earned a CIB for his combat 
service.  If an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999). Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

As noted, the Veteran has claimed that he received treatment 
for GI-related complaints while in Vietnam.  He also implied 
that he had treatment for complaints relating to his back and 
neck disorders when he submitted his substantive appeal in 
August 2005.  However, those records were destroyed in an 
attack on his base at Cu Chi.  The destruction of his STRs, 
dated prior to April 1968, is confirmed by a letter in the 
STRs from a battalion surgeon dated in March 1968.  

In regard to the GI issue the evidence of record shows that 
the Veteran had a subtotal gastrectomy in either 1978 or 
1979.  The Veteran did not report this directly, it was 
learned from entries from other physicians taking a history 
from him.  Dr. Varraux said the surgery was required to treat 
GI bleeding that began in 1972.  He further stated that the 
Veteran sought treatment from VA in 1968 although this has 
not been reported by the Veteran.  

The records associated with the Veteran's earliest treatment 
for GI complaints must be identified and requested.  Given 
the age of the records they may no longer be available but an 
attempt must be made.  

In regard to the Veteran's back and neck issues, the STRs do 
show an evaluation for back pain in July 1968.  The Veteran 
was noted to have a chronic backache but no specific disorder 
was diagnosed.  No back or neck disorder was found on the 
separation examination.

The records from Dr. Rego do document evidence of both lumbar 
and cervical spine disorders as confirmed by magnetic 
resonance imaging (MRI) results.  The earliest records from 
Dr. Rego are dated in October 1995, more than 27 years after 
service.  A report from November 1995 interpreted the MRI 
tests to show a congenital fusion of the C3-C4 vertebrae 
without evidence of a herniated disc or intraspinal lesions.  
The lumbar spine MRI was said to show degenerative disc 
disease (DDD) of the L4-L5 disc with a slight protrusion of 
the L5-S1 without evidence of frank nerve root compression.  

The records from Dr. Rego also include a letter report from 
W. S. Bradford, M.D., dated in October 1995.  Dr. Bradford 
reported that he had seen the Veteran in September 1995.  He 
noted that the Veteran had a long history of chronic 
recurring low back and sciatic pain.  

Dr. Varraux wrote a letter in support of the Veteran's back 
and neck issues in January 2005.  He noted the STR entry 
regarding an evaluation of back pain in July 1968.  He also 
noted that the Veteran was deployed on missions that required 
him to carry an M-50 [sic] machine gun.  Dr. Varraux 
associated the Veteran's seeking treatment for his back 
complaints in service with the carrying of the machine gun.  
He also noted that the carrying of the machine gun, along 
with heavy strings of ammunition, injured the Veteran's 
cervical spine and permanently aggravated a congenital 
cervical fusion.  

The RO dismissed the opinion of Dr. Varraux by noting it was 
based on a history as related by the Veteran.  However, the 
Veteran served in combat.  His description of having to carry 
a machine gun while in the field is consistent with his 
infantry service and his combat service.  Accordingly, his 
statements must be taken as true.  

Although Dr. Varraux related the Veteran's lumbar and 
cervical disorders to service, he did not have access to the 
VA records from January and February 2004.  The January 2004 
entry is an Agent Orange examination.  The Veteran provided a 
history of having computed tomography (CT) of his back in 
1980, 1997, and 1998.   He also reported a back injury in 
1982 and an injury to his left shoulder in 1984.  He did not 
relate any information regarding these injuries, or 
treatment, in any of the documents submitted with his claim.  
The Veteran must be contacted and asked to identify any and 
all sources of treatment records regarding his back and left 
shoulder injuries.

The Board notes that the Veteran submitted a VA Form 21-4142, 
Authorization for Release of Information, to authorize the 
release of records from Dr. Bradford in March 2004.  The 
Veteran reported receiving treatment from Dr. Bradford for 
his back and neck complaints from 1989 to 1995.  The RO 
initiated a request for the records, at the address provided 
by the Veteran, in April 2004.  The RO listed the dates of 
treatment as from 1989 to 1985, with 1985 as the ending 
period.  It was an obvious typographical error.

A negative response for the records was received in May 2004.  
The response indicated that a Health Insurance Portability 
and Accountability Act (HIPPA) authorization that was signed 
by the Veteran and dated within six months must be received 
to release any information.  The response also said that no 
records were found for the "1989-1985" period.  It is not 
clear from this response whether the facility actually had no 
records for the Veteran or if they required another release 
form signed by him.

In light of the fact that the Veteran clearly had treatment 
by Dr. Bradford, the Veteran must be contacted to obtain a 
new authorization for records.  The Board notes that there 
was a handwritten annotation on the copy of the VA request 
letter returned with the response that also said that the 
request needed to state the facility name.  This should be 
included on any request for records.

Finally, in light of the opinions of Dr. Varraux, the 
notation of both back and GI-related complaints in the STRs, 
VA examinations are required.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).

In this regard, the question of whether the Veteran's fusion 
of the C3-C4 vertebrae, as reported in the records from Dr. 
Rego and as stated by Dr. Varraux, is a congenital defect or 
a congenital disease must be addressed.  Service connection 
may not be established for congenital defects.  See Winn v. 
Brown, 8 Vet. App. 510 (1996); see also VAOPGCPRECs 1-90, 67-
90, 82-90

Further, the question of whether the disorder manifested 
itself before service, during, or after service must also be 
addressed.  Also, if the disorder was present during service, 
was it aggravated by service.  See Quiran v. Shinseki, WL 
624035 (Vet. App.) March 2009.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed disorders.  Another release 
for the records from Dr. Bradford should 
be requested.  

The Veteran should be specifically asked 
to identify the earliest treatment for 
all of his claimed disorders as the 
evidence of record clearly documents 
treatment for GI-related complaints and 
back complaints years prior to his 
current reporting of treatment.  This 
would include his left shoulder injury as 
it could impact his cervical spine claim.  

The RO should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured and associate them with the 
claims folder.  

2.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to address the 
issue involving his claim for service 
connection for gastritis/peptic ulcer.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  

The examiner is requested to identify any 
and all GI-related disorders that may be 
present.  The examiner is further 
requested to provide an opinion whether 
there is a 50 percent probability or 
greater that any diagnosed disorder can 
be related to the Veteran's service.  In 
that regard, the examiner's attention is 
directed to the STRs showing evaluation 
of abdominal pain.  The report of 
examination must include the complete 
rationale for all opinions expressed.

3.  The Veteran should be afforded a VA 
examination to address the issue 
involving his claim for service 
connection for a low back disorder.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  The 
examiner must indicate in the examination 
report that such a review occurred.  

The examiner is requested to identify any 
and all low back disorders that may be 
present.  The examiner is further 
requested to provide an opinion whether 
there is a 50 percent probability or 
greater that any diagnosed disorder can 
be related to the Veteran's service, to 
include his credible reports of carrying 
a machine gun.  The report of examination 
must include the complete rationale for 
all opinions expressed.

4.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to address the 
issue involving his claim for service 
connection for a cervical spine disorder.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  

The examiner is requested to identify any 
and all cervical spine disorders that may 
be present.  For any cervical spine 
disorder diagnosed the examiner should 
provide an opinion as to whether the 
disorder is a congenital defect or 
congenital disease.

If it is determined that there is a 
congenital disorder/disease present, as 
opposed to a defect, the examiner is 
requested to provide an opinion whether: 
1) the congenital disorder pre-existed 
the Veteran's service, if so the examiner 
should cite to the evidence of record to 
support that conclusion and state whether 
they believe the evidence is clear and 
unmistakable (undebatable) as to show the 
disorder pre-existed service; 2) if the 
examiner finds that the disorder pre-
existed service, they are also asked to 
determine if it can be concluded with 
clear and unmistakable certainty 
(undebatable) that the pre-existing 
disorder did not undergo a worsening in 
service to a permanent degree beyond that 
which would be due to the natural 
progression of the disorder.

If it is determined that any cervical 
spine disorder did not pre-exist service, 
the examiner is further requested to 
provide an opinion whether there is a 50 
percent probability or greater that any 
currently diagnosed disorder can be 
related to the Veteran's service.  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


